Title: From John Adams to Boston Patriot, 31 January 1812
From: Adams, John
To: Boston Patriot


				
					
					Quincy, January 31, 1812.
				
				For the sake of harmony and ananimity Mr. Jay and Mr. Adams very readily agreed with Dr. Franklin to strike out the commencement of the letter to Mr. Livingston as first drawn up by Mr. Jay, and concluded to leave it out. The part left out is as follows:Sir—We have had the honor of receiving by captain Barney your two letters of the 25th and 21st of April last, with the papers referred to in them.

We are happy to find that the provisional articles have been approved and ratified by congress; and we regret that the manner in which that business was conducted does not coincide with your ideas of propriety.Your doubts on that head appear to have arisen from the following circumstances.1. That we entertained and were influenced by distrusts and suspicions, which do not seem to you to have been altogether well founded.2. That we signed the articles without previously communicating them to this court.3. That we consented to a separate article, which you consider as not being very important in itself, and as offensive to Spain.4. That we kept and still keep that article a secret.With respect to the first, your doubts appear to us somewhat singular. In our negotiation with the British commissioner, it was essential to insist on and if possible to obtain his consent to four important concessions, viz.1. That Britain should treat with us as being what we were, viz. an independent people.The French minister thought this demand premature, and that it ought to arise from and not precede the treaty.2. That Britain should agree to the extent of boundary we claimed.The French minister thought the demand extravagant in itself and as militating against certain views of Spain, which he was disposed to favour.3. That Britain should admit our right in common to the fishery.The French minister thought this demand too extensive.4. That Britain should not insist on our reinstating the tories.The French minister argued that they ought to be reinstated.Was it unnatural for us, sir, to conclude from these facts, that the French minister was opposed to our succeeding on these four great points, in the extent we wished? To us it appeared evident that his plan of a treaty for us, was far from being such an one as America would have preferred; and as we disapproved of his model we thought it imprudent to give him an opportunity of moulding our treaty by it.Whether the minister was influenced by what he really thought would be best for France, is a question which however easy or however difficult to decide, is not very important to the point under consideration. Whatever his motives may have been, certain it is, that they were such as militated against our system; and as in private life it is deemed imprudent to admit opponents to full confidence, so in public affairs the like caution seems equally proper.But admitting the force of this reasoning; why, when the articles were completed, did we not communicate them to the French minister, before we proceeded to sign them? For the following reasons, sir.As Lord Shelburne had excited expectations of his being able to put a speedy termination to the war, it became necessary for him either to realize those expectations or to quit his place—The parliament having met while his negotiations with us were pending, he found it expedient to adjourn it for a short term, in hopes of then meeting it with all the advantage which he might naturally expect from a favorable issue of the negotiation. Hence it was his interest to draw it to a close before that adjournment expired; and to obtain that end, both he and his commissioner prevailed upon themselves to yield certain points, on which they would probably have been otherwise more tenacious. Nay, we have, and then had, good reason to believe that the latitude allowed by the British cabinet for the exercise of discretion, was exceeded on that occasion.You need not be reminded, sir, that the King of Great Britain had pledged himself in Mr. Oswald’s commission, to confirm and ratify, not what Mr. Oswald should verbally agree to, but what he should formally sign his name and affix his seal to.Had we communicated the articles when ready for signing, to the French minister, he doubtless would have complimented us on the terms of them; but at the same time he would have insisted on our postponing the signature of them until the articles then preparing between France, Spain and Britain, should also be ready for signing—he having often intimated to us that we should all sign at the same time and place.This would have exposed us to a disagreeable dilemma.Had we agreed to postpone signing the articles, the British cabinet might and probably would have taken advantage of it. They might have insisted that as the articles were res infectæ, and as they had not authorized Mr. Oswald to accede to certain matters inserted in them, they did not consider themselves bound in honor or justice, to adopt Mr. Oswalds opinions, or permit him to sign and seal as their commissioner, a number of Articles which they did not approve. The whole business would thereby have been set afloat again; and the minister

of France would have had an opportunity, at least of approving the objections of the British Cabinet, and of advising us to recede from demands which in his opinion were immoderate, and some of which were too inconsistent with the views and claims of Spain to meet with his concurrence.If on the other hand, we had refused to postpone the signing, and supposing that no other ill consequence would have resulted, yet certainly such refusal would have been more offensive to the French minister, than our doing it without his knowledge, and consequently without his opposition. Our withholding from him the knowledge of these articles until after they were signed was no breach of our treaty with France, and therefore could not afford her any ground of complaint against the U. States. It was indeed a departure from the line of conduct prescribed by our instructions, but we apprehend congress marked out that line for their own sakes, and not for the sake of France. They directed us to ask, and be directed by the advice of the French minister, because they supposed it would be for the interest of America to receive and be governed by it. It was a favour she asked from France, and not a favour that she promised to, and we withheld from France. Congress therefore alone have a right to complain of that departure. As to the confidence which ought to subsist between allies, we have only to remark, that as the French minister did not think proper to consult us about his articles, our giving him as little trouble about ours, was perfectly equal and reciprocal.
Thus far the part of the letter that was left out at the earnest request of Dr. Franklin.It will be easily believed that it was a great consolation and a high gratification to me, to see recorded the testimony of Mr. Jay, to so complete a justification of every thing I had ever said or written concerning the king, the nation, the court, or the minister of foreign relations. Mr. Jay was as full and explicit as I was. I believed that Mr. Jay would have signed the whole letter as first drawn, if I had insisted upon it, and I believed that Dr Franklin would have signed it too, rather than have been singular. But I thought it would be cruel in me, to constrain his signature to so perfect a vindication of me, and condemnation of himself. We all now lived and conducted business together in tolerable harmony and good humour; I therefore readily agreed to accomodate the letter to the Doctor’s taste. Enough however was left, and signed and sent to congress to justify us all.Mr. Laurens had gone to England for his health, and not without expressing to us some hopes that he should find, among the good friends of America in London, some rich capitalists who would be willing to lend the United States a little money to save them from bankruptcy in Europe; but no such good friends could be found, and not a guinea was to be had there. All the letters and memorials of Dr. Franklin and Mr. Jay, to the French Ministry, could not procure a Louis D’Orr, there. The day was rapidly approaching when the American bills of Exchange, must be protested for non payment, as well as non acceptance. One chance only remained, but that was dubious. It was possible that a new loan might be opened in Holland: but such was the scarcity of money, and so many loans were already opened there, that the prospect was very discouraging. My colleagues however as well as myself, thought it necessary to try the experiment. My power was the only one in Europe for borrowing money in Holland, as Mr. Laurens had sunk his, at the time of his captivity. Mr. Hartley still entertained hopes that he might receive permission to do something. The time for signing the definitive treaty could not be far off, and I was very loth to be absent upon that occasion for many reasons, especially because questions might be started that would require much consideration and discussion. I set off on my journey, determined to return if possible in three weeks. I performed the journey in three days, and without loss of time, set myself to negotiating, not with Ambassadors, but with Capitalists, Millionarians, Merchants, Jews, Brokers and Bookkeepers.In my absence, my colleagues, Dr. Franklin, and Mr. Jay wrote to Mr. Livingston another letter.To Mr. Livingston.Passy, July 27, 1783.Sir,The definitive treaties between the late belligerent powers are none of them yet completed. Ours has gone on slowly, owing partly to the necessity Mr. Hartley, successor of Mr. Oswald, thinks himself under, of sending every proposition, either his own or ours, to his court for approbation, and their delay in answering, through negligence perhaps, since they have heard our ports are open, or through indecision occasioned by ignorance of the subject, or through want of union among the ministers. We send you herewith copies of several papers that have passed between us. He has for some time assured us that he is in hourly expectation of answers; but they do not arrive. The British proclamation respecting the commerce appears to vex him a good deal. We enclose a copy. And we are of opinion that finally we shall find it best to drop all commercial articles in our definitive treaty; and leave every thing of that kind to a future special treaty to be made either in America or in Europe, as congress shall think fit to order. Perhaps it may be best to give powers for that purpose to the minister that probably will be sent to London. The opinion here is that it will be becoming in us to take the first step towards the mutual exchange of ministers; and we have been assured by the English minister who treats with us here, that ours will be well received.

The Dutch preliminaries are not yet agreed on; and it seems to be settled, that we are to sign all together, in the presence of the ministers of the two imperial courts, who are to be complimented with the opportunity of signing as mediators, though they have not yet and perhaps will not be consulted in the negotiations.Mr. Adams is gone to Holland for three weeks, but will return sooner if wanted. The propositions you mention as made to us from that state, we suppose he has given you an account of—Nothing was or is likely to be done upon them here, and therefore it was less necessary to say any thing concerning them. A minister from thence has been gone sometime to congress, and if he has those propositions in charge they will best be considered there.

With great esteem, we have the honor to be, sir, &c.Signed, B. Franklin.John Jay.It is unnecessary to detail the anecdotes of my visits and conferences with undertakers, &c. in Holland. It is sufficient to say that I had been successful enough to obtain a loan amply sufficient, not only for the payment of all the bills drawn by congress and their minister of finance, but to answer all the necessities of the American ministers, and other expences daily arising for the relief of American seamen and others who had been captured, &c. Sometime was unavoidably spent in the tedious, and laborious employment of preparing and signing the obligations for three or four millions of guilders; but as soon as this was finished, I returned again to Paris in three days. The heat of the season and the fatigue of such rapidity of motion over coarse pavements, materially injured my health and ultimately threw me into another fever.All this anxiety and exertion, however, was thrown away, and I might have gone to Holland and returned, at my leisure; for I found upon my return that nothing had been done and nothing would be done but signing over again in the form of a definitive treaty, the preliminary articles.The character of Dr. Franklin has been an object of the attention and admiration of mankind for so many years, that every thing from his pen will be long considered as a curiosity, and well received: for which reason I shall insert some papers and letters of his, which he prepared, I presume, without any hope of success at present; and which it is to be feared, will be long considered by mankind as too platonic and eutopian to be practicable. One of them follows:It is for the interest of humanity in general, that the occasions of war and the inducements to it, should be diminished. If rapine be abolished, one of the encouragements to war is taken away, and peace, therefore, more likely to continue and be lasting.The practice of robbing merchants on the high seas, a remnant of the ancient piracy, though it may be accidentally beneficial to particular persons, is far from being profitable to all engaged in it, or to the nation that authorises it. In the beginning of a war some rich ships not upon their guard are surprised and taken. This encourages the first adventurers to fit out more armed vessels, and many others to do the same. But the enemy at the same time become more careful, arm their merchant ships better, and render them not so easy to be taken. They go also more under the protection of convoys. Thus while the privateers to take them are multiplied, the vessels subjected to be taken, and the chances of profit, are diminished; so that many cruises are made, wherein the expenses overgo the gains; and as is the case in other lotteries, though particulars have got prizes, the mass of adventurers are losers; the whole expense of fitting out all the privateers during a war being much greater than the whole amount of goods taken.

Then there is the national loss of all the labor of so many men, during the time they have been employed in robbing; who besides spend what they get in riot, drunkenness, and debauchery, lose their habits of industry, are rarely fit for any sober business after a peace, and serve only to increase the number of highwaymen and house breakers; even the undertakers who have been fortunate, are by sudden wealth led into expensive living, the habit of which continues, when the means of supporting it cease, and finally ruin them; a just punishment for their having wantonly and unfeelingly ruined many honest innocent traders, and their families, whose subsistance was employed in serving the common interest of mankind.FACTS.—There existed a free commerce, upon mutual faith between Great Britain and America. The merchants of the former credited the merchants and planters of the letter, with great quantities of goods, on the common expectation that the merchants having sold the goods, would make the accustomed remittance; that the planters would do the same by the labor of their negroes, and the produce of that labor, tobacco, rice, indigo, &c.England, before the goods were sold in America, sends an armed force, seizes the goods in the stores, some even in the ships that brought them and carries them off; seizes and carries off the tobacco, rice and indigo provided by the planters to make returns, and even the negroes from whose labour they might hope to rake other produce for that purpose.Britain now demands, that the debts shall nevertheless be paid. Will she? Can she justly refuse making compensation for such seizures? If a draper who had sold a piece of linen to a neighbour on credit should follow him, take the linen from him by force, and then send a bailiff to arrest him for the debt, would any court of law or equity, award the payment of the debt without ordering a restitution of the cloth?Will not the debtors in America cry out, that if this compensation be not made they were betrayed by the pretended credit; and are now doubly ruined, first by the enemy, and then by the negotiators at Paris; the goods and negroes sold there being taken from them, with all they had besides, and they are now obliged to pay for what they have been robbed of.ARTICLE PROPOSED.It is agreed that His Britannic Majesty will earnestly recommend it to his parliament to provide for, and make compensation to the merchants and shopkeepers of Boston, whose goods and merchandize were seized and taken out of their stores, ware houses, and shops, by order of Gen. Gage and others, his commanders or officers there; and also to the inhabitants of Philadelphia, for the goods taken away by his army there. And to make compensation for the Tobacco, Rice, Indigo and Negroes &c. seized and carried off, by his armies, under Generals Arnold, Cornwallis, and others from the state of Virginia, North and South Carolina, and Georgia; and also for all vessels and cargoes belonging to the inhabitants of the said United States, which were stopped or seized, or taken, either in the ports, or on the seas by his governors or by his ships of war, before the declaration of war against the said states.And it is farther agreed, that his Britannic majesty will also earnestly recommend it to his parliament to make compensation for all the towns, villages and farms burnt and destroyed by his troops or adherents in the said U. States.N.B.—All the foregoing facts and arguments had been urged and repeated over and over again to no purpose, in the conferences with Mr. Oswald before the signature of the preliminary articles; and since to Mr. Hartley with as little effect: But Dr. Franklin wished to have them reduced to writing and recorded, which was done.To the Ministers Plenipotentiary of the United States of America.Paris, August 12, 1783. Gentlemen—I have the honor of transmitting to you a copy of a letter, which I have received from Mr. Fox, containing an account of the Queen having been happily delivered of a Princess and that her Majesty and the young Princess were as well as can be expected.Since the reconciliation which has happily taken place between our two countries, I am happy in the opportunity of communicating to you—such an occasion of our just congratulations, as to the first token of that satisfaction which your country, and you as the Ministers of it in the present case, will receive from this and from every event which may contribute to the happiness and honor of the King, the Queen, and all the royal family of G. Britain.I am gentlemen, with the greatest respect and consideration, yours, &c.Sg’d D. Hartley.To David Hartley, Esq.Sir—We have received the letter which you did us the honor to write on the twelfth inst. and shall take the first opportunity of conveying to congress the agreeable information contained in it.

The sentiments and sensations which the re-establishment of peace between our two countries, ought to diffuse through both, lead us to participate in the pleasure, which the birth of a Princess must naturally give to the royal family, and people of G. Britain; and we sincerely congratulate their Majesties on that addition to their domestic happiness.We have the honor to be, with great regard and esteem, sir, yours, &c.Signed, John ADAMS,B. FRANKLIN,J. JAY.Translation of a letter to Mr. Franklin,Versailles, 29th Aug. 1783.I have reported to Mr.—— the Count de Vergennes, an account of the difficulty which Mr. Hartley makes against signing at Versailles; and this minister has charged me to write you, that nothing need hinder you, from signing at Paris on Wednesday next, the day designated for the signature of the other treaties; but he prays you to indicate to Mr. Hartley, nine o’clock in the morning, and to send here an express, immediately after your signatures are completed.

Mr. De Vergennes wishes to be assured that your business is consummated,  at the same time with his own. You receive, for Wednesday, a card of invitation as well as the gentlemen your colleagues, and Mr. Hartley. I presumed that this gentleman, will make no difficulty to accept it..You will find here inclosed, sir, the two safe conducts, which you have requested. The request of Mr. Williams, shall, to-morrow be laid before Council. I have the honor to be, with a perfect attachment, sir, your most humble and obedient servant.Signed, De Raneval.To the Ministers Plenipotentiary of the United States of America.Paris, August 29, 1783.Gentlemen——As the day is now fixed for the signatures of the definitive treaties between G. Britain, France and Spain, I beg leave to inform your Excellencies, that I am ready to sign the definitive treaty, between Great Britain and the U. States of America, whenever it shall be convenient to you; I beg the favour therefore of you to fix the day. My instructions confine me to Paris, as the place appointed to me for the exercise of my functions, and therefore whatever day you may fix upon for the signature, I shall hope to have the honor of your company at the Hotel D. York. I am, gentlemen, with the greatest respect and consideration, yours, &c.David Hartley.The ministers Plenipotentiaries for making peace with G. Britain, present their compliments to Mr. Hartley. They regret that Mr. Hartley’s Instructions, will not permit him to sign the definitive treaty of peace with America, at the place appointed for the signature of the others. They will nevertheless, have the honor of waiting upon Mr. Hartley at his lodgings, at Paris, for the purpose of signing the treaty in question, on Wednesday morning at eight o’clock.Passy, 30th August, 1783.Accordingly, on Wednesday, Sept. 3, 1783, the treaty was signed and an express sent to Versailles before nine o’clock.
				
					John Adams.
				
				
			